*827ORDER
PER CURIAM
Ronald M. Hargis (Defendant) • appeals from the judgment upon his .convictions following a jury trial for one count of burglary in the first degree, in violation of Section 569.160, RSMo 20001; one count of robbery in the first degree, in violation of Section 569.020; three counts of armed criminal action, in violation of Section 571.015; and two counts of assault in the first degree, in violation of Section 565.050. The trial court sentenced Defendant to eight years imprisonment on the burglary count and twelve years imprisonment on the remaining counts, which were to be served concurrent to each other but consecutive to the burglary count, for a total of twenty years imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated," all further statutory references are to RSMo 2000 as amended.